  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.1 Page 1 of 50




                           UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF MICHIGAN


JENNIE BURTON, Individually,
and as Personal Representative of the
Estate of DAVID HENRY BURTON,                Case No.
Deceased,
              Plaintiff,

       v.

MONSANTO COMPANY,

              Defendant.



                 COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.2 Page 2 of 50




                                  JURISDICTION AND VENUE

        1.      Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332

because Plaintiff, Jennie Burton, is a citizen of Michigan and Decedent, David Henry Burton,

was a citizen of Michigan, a different state than the Defendant’s state of citizenship, and the

aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.

        2.      This Court has personal jurisdiction over Monsanto Company (“Monsanto”)

because Monsanto knows or should have known that its Roundup® products are sold

throughout the State of Michigan, and, more specifically, caused Roundup® to be sold to the

Decedent in the State of Michigan.

        3.      In addition, Monsanto maintains sufficient contacts with the State of Michigan

such that this Court’s exercise of personal jurisdiction over it does not offend traditional

notions of fair play and substantial justice.

        4.      Venue is proper within this District under 28 U.S.C. § 1391(b)(2) as the

negligent acts of the Defendant which are complained of in this civil action and resulted in

injury and death of the Decedent, David Henry Burton, occurred in Ottawa and Wexford

Counties, Michigan. Further, Monsanto, as a corporate entity, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction.


                                           THE PARTIES

        5.      Plaintiff, Jennie Burton, is the spouse of the Decedent, David Henry Burton, and

is being appointed as the Personal Representative of the Estate of David Henry Burton. Letters

of Administration are forthcoming and will be issued by the Probate Court in Ottawa County,

Michigan. The letters of Administration will be filed upon receipt from the Clerk’s Office.




                                                    1
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.3 Page 3 of 50




       6.      Plaintiff, Jennie Burton, is a citizen of Michigan and resides in the City of

Jenison, County of Ottawa. Decedent, David Henry Burton, was exposed to Roundup® in and

around Jenison, Michigan, from approximately 2014 to 2017. Decedent was diagnosed with

non-Hodgkin lymphoma (“NHL”), in Zephyrhills, Florida on or about January 20, 2018, and

died on or about January 21, 2018 in Zephyrhills, County of Pasco, Florida.

       7.      Defendant Monsanto Company is a Delaware corporation with its headquarters

and principal place of business in St. Louis, Missouri.

       8.      At all times relevant to this complaint, Monsanto was the entity that discovered

the herbicidal properties of glyphosate and the manufacturer of Roundup ®, which contains the

active ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert”

ingredients.

                                              FACTS

       9.      Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety

of herbicidal products around the world.

       10.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions, and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, washing or peeling produce or grain does not entirely remove the

chemical.

       11.     For nearly 40 years, farms across the world have used Roundup® without

knowing of the dangers its use poses.        That is because when Monsanto first introduced

Roundup®, it touted glyphosate as a technological breakthrough: it could kill almost every

weed without causing harm either to people or to the environment. Of course, history has



                                                 2
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.4 Page 4 of 50




shown that not to be true.          According to the WHO, the main chemical ingredient of

Roundup®—glyphosate—is a probable cause of cancer. Those most at risk are farm workers

and other individuals with workplace exposure to Roundup®, such as garden center workers,

nursery workers, and landscapers. Agricultural workers are, once again, victims of corporate

greed. Monsanto assured the public that Roundup® was harmless. In order to prove this,

Monsanto has championed falsified data and has attacked legitimate studies that revealed

Roundup®’s dangers. Monsanto has led a prolonged campaign of misinformation to convince

government agencies, farmers and the general population that Roundup® is safe.

                  The Discovery of Glyphosate and Development of Roundup®

       12.     The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the

mid-1970s under the brand name Roundup®.1 From the outset, Monsanto marketed Roundup®

as a “safe” general-purpose herbicide for widespread commercial and consumer use. It still

markets Roundup® as safe today.2

       13.     In addition to the active ingredient glyphosate, Roundup® formulations also

contain adjuvants and other chemicals, such as the surfactant POEA, which are considered

“inert” and therefore protected as “trade secrets” in manufacturing. Growing evidence suggests

that these adjuvants and additional components of Roundup® formulations are not, in fact, inert

and are toxic in their own right.




       1
        Monsanto, Backgrounder, History of Monsanto’s Glyphosate Herbicide (Sep. 2,
2015), http://www.monsanto.com/products/documents/glyphosate-background-materials/
back_history.pdf.
       2
         Monsanto, What is Glyphosate? (Sep. 2, 2015), /http://www.monsanto.com /site
collectiondocuments/glyphosate-safety-health.pdf.

                                                3
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.5 Page 5 of 50




                          Registration of Herbicides under Federal Law

       14.     The manufacture, formulation, and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or

“Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or use,

except as described by the Act. 7 U.S.C. § 136a(a).

       15.     Because pesticides are toxic to plants, animals, and humans, at least to some

degree, the EPA requires as part of the registration process, among other things, a variety of

tests to evaluate the potential for exposure to pesticides, toxicity to people and other potential

non-target organisms, and other adverse effects on the environment. Registration by the EPA,

however, is not an assurance or finding of safety. The determination the Agency must make in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

       16.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires EPA to make a risk/benefit analysis in determining whether a registration should be

granted or a pesticide allowed to continue to be sold in commerce.

       17.     The EPA and the State of Florida registered Roundup® for distribution, sale, and

manufacture in the United States and the State of Florida.

       18.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conducts the health and safety testing of pesticide products. The EPA has protocols governing



                                                  4
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.6 Page 6 of 50




the conduct of tests required for registration and the laboratory practices that must be followed

in conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       19.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.”            7 U.S.C.

§ 136a-1. In order to reevaluate these pesticides, the EPA is demanding the completion of

additional tests and the submission of data for the EPA’s recent review and evaluation.

       20.     In the case of glyphosate, and therefore Roundup®, the EPA intended to release

its preliminary risk assessment—in relation to the reregistration process—no later than July

2015. The EPA completed its review of glyphosate in early 2015, but it delayed releasing the

risk assessment pending further review in light of the WHO’s health-related findings, releasing

the report, publicly, on September 12, 2016.

        Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup®

       21.     Based on early carcinogenicity studies showing that glyphosate caused cancer in

mice and rats, the EPA originally classified glyphosate as possibly carcinogenic to humans

(Group C) in 1985. After pressure from Monsanto, including self-commissioned review studies

it provided to the EPA, the EPA changed its classification to evidence of non-carcinogenicity in

humans (Group E) in 1991. However, the EPA made clear that the 1991 designation did not

mean that glyphosate does not cause cancer:          “It should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation



                                                 5
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.7 Page 7 of 50




and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances.”3

       22.     On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

       23.     In the first instance, Monsanto, in seeking initial registration of Roundup® by the

EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide

toxicology studies relating to Roundup®.4 IBT performed about 30 tests on glyphosate and

glyphosate-containing products, including nine of the 15 residue studies needed to register

Roundup®.

       24.     In 1976, the United States Food and Drug Administration (“FDA”) performed

an inspection of IBT that revealed discrepancies between the raw data and the final report

relating to the toxicological impacts of glyphosate. The EPA subsequently audited IBT; it too

found the toxicology studies conducted for the Roundup® herbicide to be invalid.5 An EPA

reviewer stated, after finding “routine falsification of data” at IBT, that it was “hard to believe


   3
     U.S. Envtl. Prot. Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate 1
(1991), available at http://www.epa.gov/pesticides/chem_search/cleared_ reviews/csr_PC-
103601_30-Oct-91_265.pdf.
   4
      Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories (Sep. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background-materials/ ibt_craven_
bkg.pdf.
   5
      U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide
Programs (1983), available at http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?Zy
ActionD=ZyDocument&Client=EPA&Index=1981+Thru+1985&Docs=&Query=&Time=&En
dTime=&SearchMethod=1&TocRestrict=n&Toc=&TocEntry=&QField=&QFieldYear=&QFi
eldMonth=&QFieldDay=&IntQFieldOp=0&ExtQFieldOp=0&XmlQuery=&File=D%3A%5Cz
yfiles%5CIndex%20Data%5C81thru85%5CTxt%5C00000022%5C91014ULV.txt&User=AN
ONYMOUS&Password=anonymous&SortMethod=h%7C-&MaximumDocuments=1&Fuzzy
Degree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425&Display=p%7Cf&DefSeekPage=x
&SearchBack=ZyActionL&Back=ZyActionS&BackDesc=Results%20page&MaximumPages=
1&ZyEntry=1&SeekPage=x&ZyPURL.

                                                 6
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.8 Page 8 of 50




the scientific integrity of the studies when they said they took specimens of the uterus from

male rabbits.”6

         25.      Three top IBT executives were convicted of fraud in 1983.

         26.      In the second incident of data falsification, Monsanto hired Craven Laboratories

in 1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year,

the owner of Craven Laboratories and three of its employees were indicted and convicted of

fraudulent laboratory practices in the testing of pesticides and herbicides.7

         27.      Despite the falsity of the tests that underlie its registration, within a few years of

its launch, Monsanto was marketing Roundup® in 115 countries.

               The Importance of Roundup® to Monsanto’s Market Dominance Profits

         28.      The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

agriculture division was out-performing its chemicals division’s operating income, and that gap

increased yearly. But with its patent for glyphosate expiring in the United States in the year

2000, Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

         29.      In response, Monsanto began the development and sale of genetically

engineered Roundup Ready® seeds in 1996. Since Roundup Ready® crops are resistant to

glyphosate, farmers can spray Roundup® onto their fields during the growing season without

harming the crop. This allowed Monsanto to expand its market for Roundup® even further; by


   6
    Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the
Control of the World’s Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data Validation,
Memo from K. Locke, Toxicology Branch, to R. Taylor, Registration Branch. Washington, D.C.
(August 9, 1978)).
   7
       Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories, supra.

                                                     7
  Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.9 Page 9 of 50




2000, Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide

and nearly 70% of American soybeans were planted from Roundup Ready® seeds. It also

secured Monsanto’s dominant share of the glyphosate/Roundup® market through a marketing

strategy that coupled proprietary Roundup Ready® seeds with continued sales of its Roundup®

herbicide.

       30.      Through a three-pronged strategy of increasing production, decreasing prices,

and by coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable

product.     In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other

herbicides by a margin of five to one, and accounting for close to half of Monsanto’s revenue. 8

Today, glyphosate remains one of the world’s largest herbicides by sales volume.

       Monsanto has known for decades that it falsely advertises the safety of Roundup®

       31.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products. Specifically,

the lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and “practically non-toxic” to

mammals, birds, and fish.       Among the representations the NYAG found deceptive and

misleading about the human and environmental safety of glyphosate and/or Roundup® are the

following:

                       a) “Remember that environmentally friendly Roundup
                herbicide is biodegradable. It won’t build up in the soil so you can
                use Roundup with confidence along customers’ driveways,
                sidewalks and fences ...”



   8
    David Barboza, The Power of Roundup; A Weed Killer Is A Block for Monsanto to Build
On, N.Y. TIMES, Aug. 2, 2001, available at http://www.nytimes.com/2001/08/02/business/the-
power-of-roundup-a-weed-killer-is-a-block-for-monsanto-to-build-on.html.

                                                 8
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.10 Page 10 of 50




                      b) “And remember that Roundup is biodegradable and
               won’t build up in the soil. That will give you the environmental
               confidence you need to use Roundup everywhere you've got a
               weed, brush, edging or trimming problem.”

                     c) “Roundup        biodegrades     into   naturally   occurring
               elements.”

                      d) “Remember that versatile Roundup herbicide stays
               where you put it. That means there's no washing or leaching to
               harm customers' shrubs or other desirable vegetation.”

                       e) “This non-residual herbicide will not wash or leach in
               the soil. It ... stays where you apply it.”

                      f) “You can apply Accord with ‘confidence because it will
               stay where you put it’ it bonds tightly to soil particles, preventing
               leaching. Then, soon after application, soil microorganisms
               biodegrade Accord into natural products.”

                      g) “Glyphosate is less toxic to rats than table salt following
               acute oral ingestion.”

                      h) “Glyphosate’s safety margin is much greater than
               required. It has over a 1,000-fold safety margin in food and over a
               700-fold safety margin for workers who manufacture it or use it.”

                       i) “You can feel good about using herbicides by Monsanto.
               They carry a toxicity category rating of ‘practically non-toxic’ as it
               pertains to mammals, birds and fish.”

                       j) “Roundup can be used where kids and pets will play and
               breaks down into natural material.” This ad depicts a person with
               his head in the ground and a pet dog standing in an area which has
               been treated with Roundup.9

       32.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

   9
     Attorney General of the State of New York, In the Matter of Monsanto Company,
Assurance of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).

                                                 9
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.11 Page 11 of 50




                     a) its glyphosate-containing pesticide products or any
               component thereof are safe, non-toxic, harmless or free from risk.

                                               ***

                     b) its glyphosate-containing pesticide products or any
               component thereof manufactured, formulated, distributed or sold
               by Monsanto are biodegradable

                                               ***

                      c) its glyphosate-containing pesticide products or any
               component thereof stay where they are applied under all
               circumstances and will not move through the environment by any
               means.

                                               ***

                       d) its glyphosate-containing pesticide products or any
               component thereof are “good” for the environment or are “known
               for their environmental characteristics.”

                                               ***

                      e) glyphosate-containing pesticide products or any
               component thereof are safer or less toxic than common consumer
               products other than herbicides;

                       f) its glyphosate-containing products or any component
               thereof might be classified as “practically non-toxic.”

        33.    Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief it still has not done so today.

        34.    In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup®. The French court affirmed an earlier judgment that Monsanto had

falsely advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”10




   10
      Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at http://news.bbc.
co.uk/2/hi/europe/8308903.stm.

                                                10
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.12 Page 12 of 50




                          Classifications and Assessments of Glyphosate

        35.    The IARC process for the classification of glyphosate followed IARC’s

stringent procedures for the evaluation of a chemical agent. Over time, the IARC Monograph

program has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be

Group 1 (Known Human Carcinogens); 73 agents to be Group 2A (Probable Human

Carcinogens); 287 agents to be Group 2B (Possible Human Carcinogens); 503 agents to be

Group 3 (Not Classified); and one agent to be Probably Not Carcinogenic.

        36.    The established procedure for IARC Monograph evaluations is described in the

IARC Preamble.11 Evaluations are performed by panels of international experts, selected on

the basis of their expertise and the absence of actual or apparent conflicts of interest.

        37.    One year before the Monograph meeting, the meeting is announced and there is

a call both for data and for experts. Eight months before the Monograph meeting, the Working

Group membership is selected and the sections of the Monograph are developed by the

Working Group members. One month prior to the Monograph meeting, the call for data is

closed and the various draft sections are distributed among Working Group members for

review and comment. Finally, at the Monograph meeting, the Working Group finalizes review

of all literature, evaluates the evidence in each category, and completes the overall evaluation.

Within two weeks after the Monograph meeting, the summary of the Working Group findings

are published in The Lancet Oncology, and within a year after the meeting, the finalized

Monograph is published.




   11
     World Health Org., IARC Monographs on the Evaluation of Carcinogenic Risks to
Humans: Preamble (2006), available at http://monographs.iarc.fr/ENG/Preamble/Current
Preamble.pdf.

                                                  11
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.13 Page 13 of 50




       38.     In assessing an agent, the IARC Working Group reviews the following

information: (a) human, experimental, and mechanistic data; (b) all pertinent epidemiological

studies and cancer bioassays; and (c) representative mechanistic data. The studies must be

publicly available and have sufficient detail for meaningful review, and reviewers cannot be

associated with the underlying study.

       39.     In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.

       40.      On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph

Volume 112. For Volume 112, a Working Group of 17 experts from 11 countries met at IARC

from March 3–10, 2015 to assess the carcinogenicity of certain herbicides, including

glyphosate. The March meeting culminated a nearly one-year review and preparation by the

IARC Secretariat and the Working Group, including a comprehensive review of the latest

available scientific evidence.     According to published procedures, the Working Group

considered “reports that have been published or accepted for publication in the openly available

scientific literature” as well as “data from governmental reports that are publicly available.”

       41.     The studies considered the following exposure groups: (1) occupational

exposure of farmers and tree nursery workers in the United States, forestry workers in Canada

and Finland and municipal weed-control workers in the United Kingdom; and (2) para-

occupational exposure in farming families.

       42.     Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007 and the most heavily used herbicide in

the world in 2012.



                                                 12
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.14 Page 14 of 50




       43.       Exposure pathways are identified as air (especially during spraying), water, and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water,

and groundwater, as well as in food.

       44.       The assessment of the IARC Working Group identified several case control

studies of occupational exposure in the United States, Canada, and Sweden. These studies

show a human health concern from agricultural and other work-related exposure to glyphosate.

       45.       The IARC Working Group found an increased risk between exposure to

glyphosate and NHL and several subtypes of NHL, and the increased risk persisted after

adjustment for other pesticides.

       46.       The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were

sprayed.

       47.       In male CD-1 mice, glyphosate induced a positive trend in the incidence of a

rare tumor: renal tubule carcinoma.           A second study reported a positive trend for

haemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma in male

rats in two studies. A glyphosate formulation promoted skin tumors in an initiation-promotion

study in mice.

       48.       The IARC Working Group also noted that glyphosate has been detected in the

urine of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphoric acid (AMPA).           Blood AMPA detection after exposure suggests

intestinal microbial metabolism in humans.




                                                 13
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.15 Page 15 of 50




         49.      The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and animal

cells in utero.

         50.      The IARC Working Group also noted genotoxic, hormonal, and enzymatic

effects in mammals exposed to glyphosate.12 Essentially, glyphosate inhibits the biosynthesis

of aromatic amino acids, which leads to several metabolic disturbances, including the inhibition

of protein and secondary product biosynthesis and general metabolic disruption.

         51.      The IARC Working Group also reviewed an Agricultural Health Study,

consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North

Carolina.13     While this study differed from others in that it was based on a self-administered

questionnaire, the results support an association between glyphosate exposure and multiple

myeloma, hairy cell leukemia (HCL), and chronic lymphocytic leukemia (CLL), in addition to

several other cancers.

               Other Earlier Findings About Glyphosate’s Dangers to Human Health

         52.      The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate.            This

technical fact sheet predates IARC’s March 20, 2015 evaluation. The fact sheet describes the

release patterns for glyphosate as follows:




    12
     Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon &
Glyphosate, supra at 77.
    13
      Anneclare J. De Roos et al., Cancer Incidence Among Glyphosate-Exposed Pesticide
Applicators in the Agricultural Health Study, 113 Envt’l Health Perspectives 49–54 (2005),
available at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1253709/pdf/ehp0113-000049.pdf.

                                                 14
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.16 Page 16 of 50




                                         Release Patterns

                 Glyphosate is released to the environment in its use as a herbicide for
         controlling woody and herbaceous weeds on forestry, right-of-way, cropped and
         non-cropped sites. These sites may be around water and in wetlands.

                 It may also be released to the environment during its manufacture,
         formulation, transport, storage, disposal and cleanup, and from spills. Since
         glyphosate is not a listed chemical in the Toxics Release Inventory, data on
         releases during its manufacture and handling are not available.

                Occupational workers and home gardeners may be exposed to glyphosate
         by inhalation and dermal contact during spraying, mixing, and cleanup. They may
         also be exposed by touching soil and plants to which glyphosate was applied.
         Occupational exposure may also occur during glyphosate’s manufacture, transport
         storage, and disposal.14

         53.    In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

California, the state with the most comprehensive program for reporting of pesticide-caused

illness, glyphosate was the third most commonly-reported cause of pesticide illness among

agricultural workers.15

                          The Toxicity of Other Ingredients in Roundup®

         54.    In addition to the toxicity of the active ingredient, glyphosate, several studies

support the hypothesis that the glyphosate-based formulation in Defendant’s Roundup®

products is more dangerous and toxic than glyphosate alone.          Indeed, as early as 1991,

available evidence demonstrated that glyphosate formulations were significantly more toxic

than glyphosate alone.16


   14
        U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, supra.
   15
       Caroline Cox, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J.
PESTICIDE REFORM 4 (1995); W.S. Peas et al., Preventing pesticide-related illness in California
agriculture: Strategies and priorities. Environmental Health Policy Program Report, Univ. of
Cal. School of Public Health, Calif. Policy Seminar (1993).
   16
     Martinez, T.T. and K. Brown, Oral and pulmonary toxicology of the surfactant used in
Roundup herbicide, PROC. WEST. PHARMACOL. SOC. 34:43-46 (1991).

                                                15
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.17 Page 17 of 50




        55.    In 2002, a study by Julie Marc, entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation,” revealed that Roundup®

causes delays in the cell cycles of sea urchins but that the same concentrations of glyphosate

alone were ineffective and did not alter cell cycles.17

        56.    A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect

cell cycle regulation,” demonstrated a molecular link between glyphosate-based products and

cell cycle dysregulation. The researchers noted that “cell-cycle dysregulation is a hallmark of

tumor cells and human cancer. Failure in the cell-cycle checkpoints leads genomic instability

and subsequent development of cancers from the initial affected cell.” Further, “[s]ince cell

cycle disorders such as cancer result from dysfunction of a unique cell, it was of interest to

evaluate the threshold dose of glyphosate affecting the cells.”18

        57.    In 2005, a study by Francisco Peixoto, entitled “Comparative effects of the

Roundup and glyphosate on mitochondrial oxidative phosphorylation,” demonstrated that

Roundup®’s effects on rat liver mitochondria are far more toxic than equal concentrations of

glyphosate alone. The Peixoto study further suggested that the harmful effects of Roundup ® on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate but could be the

result of other chemicals, such as the surfactant POEA, or in the alternative, due to a potential

synergic effect between glyphosate and other ingredients in the Roundup® formulation.19



   17
       Julie Marc, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of
CDK1/Cyclin B Activation, 15 CHEM. RES. TOXICOL. 326–331 (2002), available at
http://pubs.acs.org/doi/full/10.1021/tx015543g.
   18
      Julie Marc, et al., Glyphosate-based pesticides affect cell cycle regulation, 96 BIOLOGY
OF THE CELL 245, 245-249 (2004), available at http://onlinelibrary.wiley.com/
doi/10.1016/j.biolcel.2003.11.010/epdf.
   19
      Francisco Peixoto, Comparative effects of the Roundup and glyphosate on mitochondrial
oxidative phosphorylation, 61 CHEMOSPHERE 1115, 1122 (2005), available at
                                                 16
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.18 Page 18 of 50




        58.    In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining

the effects of Roundup® and glyphosate on human umbilical, embryonic, and placental cells.

The study tested dilution levels of Roundup® and glyphosate that were far below agricultural

recommendations, corresponding with low levels of residue in food. The researchers ultimately

concluded that supposed “inert” ingredients, and possibly POEA, alter human cell permeability

and amplify toxicity of glyphosate alone. The researchers further suggested that assessments of

glyphosate toxicity should account for the presence of adjuvants or additional chemicals used

in the formulation of the complete pesticide. The study confirmed that the adjuvants present in

Roundup® are not, in fact, inert and that Roundup® is potentially far more toxic than its active

ingredient glyphosate alone.20

        59.    The results of these studies were at all times available to Defendant. Defendant

thus knew or should have known that Roundup® is more toxic than glyphosate alone and that

safety studies of Roundup®, Roundup’s adjuvants and “inert” ingredients, and/or the surfactant

POEA were necessary to protect Plaintiff from Roundup®.

        60.    Despite its knowledge that Roundup® is considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup® as safe.

                      Recent Worldwide Bans on Roundup®/Glyphosate

        61.    Several countries around the world have instituted bans on the sale of Roundup®

and other glyphosate-containing herbicides, both before and since IARC first announced its

assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as


https://www.researchgate.net/publication/7504567_Comparative_effects_of_the_Roundup_and
_glyphosate_on_mitochondrial_oxidative_phosphorylation.
   20
      Nora Benachour, et al., Glyphosate Formulations Induce Apoptosis and Necrosis in
Human Umbilical, Embryonic, and Placental Cells, 22 CHEM. RES. TOXICOL. 97-105 (2008),
available at http://big.assets.huffingtonpost.com/france.pdf.

                                               17
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.19 Page 19 of 50




the dangers of the use of Roundup® become more widely known.           The Netherlands issued a

ban on all glyphosate-based herbicides in April 2014, including Roundup®, which will take

effect by the end of 2015. In issuing the ban, the Dutch Parliament member who introduced the

successful legislation stated: “Agricultural pesticides in user-friendly packaging are sold in

abundance to private persons. In garden centers, Roundup® is promoted as harmless, but

unsuspecting customers have no idea what the risks of this product are. Especially children are

sensitive to toxic substances and should therefore not be exposed to it.”21

        62.    The Brazilian Public Prosecutor in the Federal District requested that the

Brazilian Justice Department suspend the use of glyphosate.22

        63.    France banned the private sale of Roundup® and glyphosate following the IARC

assessment for Glyphosate.23

        64.    Bermuda banned both the private and commercial sale of glyphosates, including

Roundup®.     The Bermuda government explained its ban as follows: “Following a recent




   21
      Holland’s Parliament Bans Glyphosate Herbicides, The Real Agenda, April 14, 2014,
available at http://real-agenda.com/hollands-parliament-bans-glyphosate-herbicides/.
   22
       Christina Sarich, Brazil’s Public Prosecutor Wants to Ban Monsanto’s Chemicals
Following Recent Glyphosate-Cancer Link, GLOBAL RESEARCH, May 14, 2015, available at
http://www.globalresearch.ca/brazils-public-prosecutor-wants-to-ban-monsantos-chemicals-
following-recent-glyphosate-cancer-link/5449440; see Ministério Público Federal, MPF/DF
reforça pedido para que glifosato seja banido do mercado nacional, April, 14, 2015, available
at http://noticias.pgr.mpf.mp.br/noticias/noticias-do-site/copy_of_meio-ambiente-e-patrimonio-
cultural/mpf-df-reforca-pedido-para-que-glifosato-seja-banido-do-mercado-nacional.
   23
       Zoe Schlanger, France Bans Sales of Monsanto’s Roundup in Garden Centers, 3 Months
After U.N. Calls it ‘Probable Carcinogen”, NEWSWEEK, June 15, 2015, available at
http://www.newsweek.com/france-bans-sale-monsantos-roundup-garden-centers-after-un-
names-it-probable-343311.

                                                18
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.20 Page 20 of 50




scientific study carried out by a leading cancer agency, the importation of weed spray

‘Roundup’ has been suspended.”24

        65.    The Sri Lankan government banned the private and commercial use of

glyphosate, particularly out of concern that glyphosate has been linked to fatal kidney disease

in agricultural workers.25

        66.    The government of Colombia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

WHO’s finding that glyphosate is probably carcinogenic.26

                                    Proposition 65 Listing

        67.    On September 4, 2015, California’s Office of Environmental Health Hazard

Assessment (“OEHHA”) published a notice of intent to include glyphosate on the state’s list of

known carcinogens under Proposition 65.27        California’s Safe Drinking Water and Toxic

Enforcement Act of 1986 (informally known as “Proposition 65”), requires the state to

maintain and, at least once a year, revise and republish a list of chemicals “known to the State

of California to cause cancer or reproductive toxicity.”28       The OEHHA determined that


   24
      Health Minister: Importation of Roundup Weed Spray Suspended, Today in Bermuda,
May, 11 2015, available at http://www.todayinbermuda.com/news/health/item/1471-health-
minister-importation-of-roundup-weed-spray-suspended.
   25
      Sri Lanka’s New President Puts Immediate Ban on Glyphosate Herbicides, Sustainable
Pulse, May 25, 2015, available at http://sustainablepulse.com/2015/05/25/sri-lankas-new-
president-puts-immediate-ban-on-glyphosate-herbicides/#.VeduYk3bKAw.
   26
       Columbia to ban coca spraying herbicide glyphosate, BBC, May 10, 2015, available at
http://www.bbc.com/news/world-latin-america-32677411.
   27
       Cal. Envtl. Prot. Agency Office of Envtl. Health Hazard Assessment, Notice of Intent to
List Chemicals by the Labor Code Mechanism: Tetrachlorvinphos, Parathion, Malathion,
Glyphosate (Sept. 4, 2015), http://oehha.ca.gov/prop65/CRNR_notices/admin_listing/intent_
to_list/pdf_zip/090415NOIL_LCSet27.pdf.
   28
    Frequently Asked Questions, STATE OF CAL. DEP’T OF JUSTICE, OFFICE OF THE ATTORNEY
GENERAL, http://oag.ca.gov/prop65/faq (last visited April 19, 2016).
                                                19
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.21 Page 21 of 50




glyphosate met the criteria for the listing mechanism under the Labor Code following IARC’s

assessment of the chemical.29

         68.    The listing process under the Labor Code is essentially automatic. The list of

known carcinogens, at a minimum, must include substances identified by reference in Labor

Code § 6382(b)(1). That section of the Labor Code identifies “[s]ubstances listed as human or

animal carcinogens by the International Agency for Research on Cancer (IARC).” IARC’s

classification of glyphosate as a Group 2A chemical (“probably carcinogenic to humans”)

therefore triggered the listing.

         69.    A business that deploys a listed chemical in its products must provide “clear and

reasonable warnings” to the public prior to exposure to the chemical.          To be clear and

reasonable, a warning must “(1) clearly communicate that the chemical is known to cause

cancer, and/or birth defects or other reproductive harm; and (2) effectively reach the person

before exposure.”30 The law also prohibits the discharge of listed chemicals into drinking

water.

         70.    Monsanto disputed the listing decision and, in January 2016, filed a lawsuit

against OEHHA and the agency’s acting director, Lauren Zeise, in California state court,

seeking declaratory and injunctive relief to prevent OEHHA from listing glyphosate.31


    29
      Cal. Envtl. Prot. Agency Office of Envtl. Health Hazard Assessment, Notice of Intent to
List Chemicals by the Labor Code Mechanism: Tetrachlorvinphos, Parathion, Malathion,
Glyphosate (Sept. 4, 2015), http://oehha.ca.gov/prop65/CRNR_notices/admin_listing/intent
_to_list/pdf_zip/090415NOIL_LCSet27.pdf.
    30
     Frequently Asked Questions, STATE       OF   CAL. DEPARTMENT   OF JUSTICE,   OFFICE   OF THE
ATTORNEY GENERAL, supra.
    31
        Monsanto Company’s Verified Petition for Writ of Mandate and Complaint for
Preliminary and Permanent Injunctive and Declaratory Relief, Monsanto Co. v. Office of the
Envt’l Health Hazard Assessment, et al., No. 16-CECG-00183 (Cal. Super. Ct.) available at
http://www.monsanto.com/files/documents/monvoehha.pdf.

                                                  20
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.22 Page 22 of 50




         71.        Monsanto alleged that OEHHA’s exclusive reliance on the IARC decision

signified that “OEHHA effectively elevated the determination of an ad hoc committee of an

unelected, foreign body, which answers to no United States official (let alone any California

state official), over the conclusions of its own scientific experts.”32 Monsanto further alleged

that the Labor Code listing mechanism presented various constitutional violations because it

“effectively empowers an unelected, undemocratic, unaccountable, and foreign body to make

laws applicable in California.33” Among other things, Monsanto argued that Proposition 65’s

requirement to provide a “clear and reasonable warning” to consumers that the chemical is a

known carcinogen would damage its reputation and violate its First Amendment rights.34

         72.        On March 28, 2017 OEHHA posted Notice on its website that glyphosate would

be added to the list of chemicals known to the state of California to cause cancer for purposes

of Proposition 65.

                                    EFSA Report on Glyphosate

         73.        On November 12, 2015, the European Food Safety Authority (EFSA), the

European Union’s primary agency for food safety, reported on its evaluation of the Renewal

Assessment Report (RAR) on glyphosate.35           The Rapporteur Member State assigned to

glyphosate, the German Federal Institute for Risk Assessment (BfR), had produced the RAR as

part of the renewal process for glyphosate in the EU.




   32
        Id. at 2.
   33
        Id. at 3.
   34
        Id.
   35
       European Food Safety Auth., Conclusion on the peer review of the pesticide risk
assessment of the active substance glyphosate, available at http://www.efsa.europa.eu/sites/
default/files/scientific_output/files/main_documents/4302.pdf.

                                                 21
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.23 Page 23 of 50




         74.   BfR sent its draft RAR to EFSA and the RAR underwent a peer review process

by EFSA, other member states, and industry groups. As part of the on-going peer review of

Germany’s reevaluation of glyphosate, EFSA had also received a second mandate from the

European Commission to consider IARC’s findings regarding the potential carcinogenicity of

glyphosate and glyphosate-containing products.

         75.   Based on a review of the RAR, which included data from industry-submitted

unpublished studies, EFSA sent its own report (“Conclusion”) to the European Commission,

finding that “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence

does not support classification with regard to its carcinogenic potential according to Regulation

(EC) No 1272/2008.”36 EFSA therefore disagreed with IARC: glyphosate was not genotoxic

and did not present a carcinogenic threat to humans.

         76.   In explaining why its results departed from IARC’s conclusion, EFSA drew a

distinction between the EU and IARC approaches to the study and classification of chemicals.37

Although IARC examined “both glyphosate—an active substance—and glyphosate-based

formulations, grouping all formulations regardless of their composition,” EFSA explained that

it considered only glyphosate and that its assessment focuses on “each individual chemical, and

each marketed mixture separately.”38 IARC, on the other hand, “assesses generic agents,

including groups of related chemicals, as well as occupational or environmental exposure, and




   36
        Id.
   37
       EFSA Fact Sheet: Glyphosate, EFSA http://www.efsa.europa.eu/sites/default/files/
corporate_publications/files/efsaexplainsglyphosate151112en.pdf
   38
        Id.

                                                22
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.24 Page 24 of 50




cultural or behavioural practices.”39 EFSA accorded greater weight to studies conducted with

glyphosate alone than studies of formulated products.40

         77.   EFSA went further and noted:

               [A]lthough some studies suggest that certain glyphosate-based
               formulations may be genotoxic (i.e. damaging to DNA), others that
               look solely at the active substance glyphosate do not show this
               effect. It is likely, therefore, that the genotoxic effects observed in
               some glyphosate-based formulations are related to the other
               constituents or “co-formulants”. Similarly, certain glyphosate-
               based formulations display higher toxicity than that of the active
               ingredient, presumably because of the presence of co-formulants.
               In its assessment, EFSA proposes that the toxicity of each
               pesticide formulation and in particular its genotoxic potential
               should be further considered and addressed by Member State
               authorities while they re-assess uses of glyphosate-based
               formulations in their own territories.41

         78.   Notwithstanding its conclusion, EFSA did set exposure levels for glyphosate.

Specifically, EFSA proposed an acceptable daily intake (ADI) of 0.5 mg/kg of body weight per

day; an acute reference dose (ARfD) of 0.5 mg/kg of body weight; and an acceptable operator

exposure level (AOEL) of 0.1 mg/kg bw per day.42

                        Leading Scientists Dispute EFSA’s Conclusion

         79.   On November 27, 2015, 96 independent academic and governmental scientists

from around the world submitted an open letter to the EU health commissioner, Vytenis

Andriukaitis.43 The scientists expressed their strong concerns and urged the commissioner to


   39
        Id.
   40
        Id.
   41
        Id.
   42
      European Food Safety Auth., Conclusion on the peer review of the pesticide risk
assessment of the active substance glyphosate, supra.
   43
       Letter from Christopher J. Portier et al. to Commission Vytenis Andriukaitis, Open letter:
Review of the Carcinogenicity of Glyphosate by EFSA and BfR (Nov. 27, 2015),
http://www.zeit.de/wissen/umwelt/2015-11/glyphosat-offener-brief.pdf;
                                                 23
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.25 Page 25 of 50




disregard the “flawed” EFSA report, arguing that “the BfR decision is not credible because it is

not supported by the evidence and it was not reached in an open and transparent manner.”44

         80.   Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other

renowned international experts in the field, some of whom were part of the IARC Working

Group assigned to glyphosate.

         81.   In an exhaustive and careful examination, the scientists scrutinized EFSA’s

conclusions and outlined why the IARC Working Group decision was “by far the more

credible”:

               The IARC WG decision was reached relying on open and
               transparent procedures by independent scientists who completed
               thorough conflict-of-interest statements and were not affiliated or
               financially supported in any way by the chemical manufacturing
               industry. It is fully referenced and depends entirely on reports
               published in the open, peer-reviewed biomedical literature. It is
               part of a long tradition of deeply researched and highly credible
               reports on the carcinogenicity of hundreds of chemicals issued
               over the past four decades by IARC and used today by
               international agencies and regulatory bodies around the world as a
               basis for risk assessment, regulation and public health policy.45

         82.   With respect to human data, the scientists pointed out that EFSA agreed with

IARC that there was “limited evidence of carcinogenicity” for non-Hodgkin lymphoma, but

EFSA nonetheless dismissed an association between glyphosate exposure and carcinogenicity.

IARC applies three levels of evidence in its analyses of human data, including sufficient

evidence and limited evidence. EFSA’s ultimate conclusion that “there was no unequivocal

evidence for a clear and strong association of NHL with glyphosate” was misleading because it



http://www.theguardian.com/environment/2016/jan/13/eu-scientists-in-row-over-safety-of-
glyphosate-weedkiller.
   44
        Id.
   45
        Id.

                                               24
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.26 Page 26 of 50




was tantamount to IARC’s highest level of evidence: “sufficient evidence,” which means that a

causal relationship has been established. However, the scientists argued, “[l]egitimate public

health concerns arise when ‘causality is credible,’ i.e., when there is limited evidence.” 46

         83.   Among its many other deficiencies, EFSA’s conclusions regarding animal

carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of historical

control data and in its trend analysis.       Indeed, BfR’s analysis directly contradicted the

Organisation for Economic Co-operation and Development (“OECD”) testing guidelines while

citing and purporting to follow those same guidelines. For instance, the EFSA report dismisses

observed trends in tumor incidence “because there are no individual treatment groups that are

significantly different from controls and because the maximum observed response is reportedly

within the range of the historical control data.”         However, according to the scientists,

concurrent controls are recommended over historical controls in all guidelines, scientific

reports, and publications, and, if it is employed, historical control data “should be from studies

in the same timeframe, for the same exact animal strain, preferably from the same laboratory or

the same supplier and preferably reviewed by the same pathologist.” BfR’s use of historical

control data violated these precautions: “only a single study used the same mouse strain as the

historical controls, but was reported more than 10 years after the historical control dataset was

developed.” Further deviating from sound scientific practices, the data used by the BfR came

from studies in seven different laboratories. The scientists concluded:

               BfR reported seven positive mouse studies with three studies
               showing increases in renal tumors, two with positive findings for
               hemangiosarcomas, and two with positive findings for malignant
               lymphomas. BfR additionally reported two positive findings for
               tumors in rats. Eliminating the inappropriate use of historical data,
               the unequivocal conclusion is that these are not negative studies,

   46
        Id.

                                                 25
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.27 Page 27 of 50




               but in fact document the carcinogenicity of glyphosate in
               laboratory animals.47

         84.   The letter also critiqued the EFSA report’s lack of transparency and the opacity

surrounding the data cited in the report: “citations for almost all of the references, even those

from the open scientific literature, have been redacted from the document” and “there are no

authors or contributors listed for either document, a requirement for publication in virtually all

scientific journals.”   Because BfR relied on unpublished, confidential industry-provided

studies, it is “impossible for any scientist not associated with BfR to review this conclusion

with scientific confidence.”48

         85.   On March 3, 2016, the letter was published in the Journal of Epidemiology &

Community Health.49

               Statement of Concern Regarding Glyphosate-Based Herbicides

         86.   On February 17, 2016, a consensus statement published in the journal

Environmental Health, entitled “Concerns over use of glyphosate-based herbicides and risks

associated with exposures: a consensus statement,” assessed the safety of glyphosate-based

herbicides (GBHs).50 The paper’s “focus is on the unanticipated effects arising from the

worldwide increase in use of GBHs, coupled with recent discoveries about the toxicity and




   47
        Id.
   48
        Id.
   49
      Christopher J. Portier, et al., Differences in the carcinogenic evaluation of glyphosate
between the International Agency for Research on Cancer (IARC) and the European Food
Safety Authority (EFSA), JOURNAL OF EPIDEMIOLOGY & CMTY. HEALTH, Mar. 3, 2016,
available at http://jech.bmj.com/content/early/2016/03/03/jech-2015-207005.full.
   50
        John P. Myers, et al, Concerns over use of glyphosate-based herbicides and risks
associated with exposures: a consensus statement, Environmental Health (2016), available at
http://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.

                                                26
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.28 Page 28 of 50




human health risks stemming from use of GBHs.”51 The researchers drew seven factual

conclusions about GBHs:

               1.     GBHs are the most heavily applied herbicide in the world
                      and usage continues to rise;

               2.     Worldwide, GBHs often contaminate drinking water
                      sources, precipitation, and air, especially in agricultural
                      regions;

               3.     The half-life of glyphosate in water and soil is longer than
                      previously recognized;

               4.     Glyphosate and its metabolites are widely present in the
                      global soybean supply;

               5.     Human exposures to GBHs are rising;

               6.     Glyphosate is now authoritatively classified as a probable
                      human carcinogen; and

               7.     Regulatory estimates of tolerable daily intakes for
                      glyphosate in the United States and European Union are
                      based on outdated science.52

         87.   The researchers noted that GBH use has increased approximately 100-fold since

the 1970s. Further, far from posing a limited hazard to vertebrates, as previously believed, two

decades of evidence demonstrated that “several vertebrate pathways are likely targets of action,

including hepatorenal damage, effects on nutrient balance through glyphosate chelating action

and endocrine disruption.”53

         88.   The paper attributes uncertainties in current assessments of glyphosate

formulations to the fact that “[t]he full list of chemicals in most commercial GBHs is protected

as ‘commercial business information,’ despite the universally accepted relevance of such

   51
        Id.
   52
        Id.
   53
        Id.

                                               27
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.29 Page 29 of 50




information to scientists hoping to conduct an accurate risk assessment of these herbicide

formulations.”     Further, the researchers argue, “[t]he distinction in regulatory review and

decision processes between ‘active’ and ‘inert’ ingredients has no toxicological justification,

given increasing evidence that several so-called ‘inert’ adjuvants are toxic in their own right.”54

         89.     Among various implications, the researchers conclude that “existing

toxicological data and risk assessments are not sufficient to infer that GBHs, as currently used,

are safe.” Further, “GBH-product formulations are more potent, or toxic, than glyphosate alone

to a wide array of non-target organisms including mammals, aquatic insects, and fish.”

Accordingly, “risk assessments of GBHs that are based on studies quantifying the impacts of

glyphosate alone underestimate both toxicity and exposure, and thus risk.”              The paper

concludes that this “shortcoming has repeatedly led regulators to set inappropriately high

exposure thresholds.”55

         90.     The researchers also critique the current practice of regulators who largely rely

on “unpublished, non-peer reviewed data generated by the registrants” but ignore “published

research because it often uses standards and procedures to assess quality that are different from

those codified in regulatory agency data requirements, which largely focus on avoiding fraud.”

In the researchers’ view, “[s]cientists independent of the registrants should conduct regulatory

tests of GBHs that include glyphosate alone, as well as GBH-product formulations.”56

         91.     The researchers also call for greater inclusion of GBHs in government-led

toxicology testing programs:



   54
        Id.
   55
        Id.
   56
        Id.

                                                 28
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.30 Page 30 of 50




               [A] fresh and independent examination of GBH toxicity should be
               undertaken, and . . . this re-examination be accompanied by
               systematic efforts by relevant agencies to monitor GBH levels in
               people and in the food supply, none of which are occurring today.
               The U.S. National Toxicology Program should prioritize a
               thorough toxicological assessment of the multiple pathways now
               identified as potentially vulnerable to GBHs.57

         92.   The researchers suggest that, in order to fill the gap created by an absence of

government funds to support research on GBHs, regulators could adopt a system through which

manufacturers fund the registration process and the necessary testing:

               “[W]e recommend that a system be put in place through which
               manufacturers of GBHs provide funds to the appropriate regulatory
               body as part of routine registration actions and fees. Such funds
               should then be transferred to appropriate government research
               institutes, or to an agency experienced in the award of competitive
               grants. In either case, funds would be made available to
               independent scientists to conduct the appropriate long-term
               (minimum 2 years) safety studies in recognized animal model
               systems. A thorough and modern assessment of GBH toxicity will
               encompass potential endocrine disruption, impacts on the gut
               microbiome, carcinogenicity, and multigenerational effects looking
               at reproductive capability and frequency of birth defects.”58

                    FDA Announces Testing of Glyphosate Residue in Foods

         93.   On February 17, 2016, the U.S. Food and Drug Administration (“FDA”)

announced that, for the first time in its history, the agency planned to start testing certain foods

for glyphosate residues. FDA spokeswoman Lauren Sucher explained: “The agency is now

considering assignments for Fiscal Year 2016 to measure glyphosate in soybeans, corn, milk,

and eggs, among other potential foods.”59



   57
        Id.
   58
        Id.
   59
      Carey Gillam, FDA to Start Testing for Glyphosate in Food, TIME, Feb. 17, 2016,
available at http://time.com/4227500/fda-glyphosate-testing/?xid=tcoshare.

                                                 29
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.31 Page 31 of 50




          94.   In 2014, the U.S. Government Accountability Office (GAO) had severely

rebuked the FDA for its failures to both monitor for pesticide residue, including that of

glyphosate, and to disclose the limitations of its monitoring and testing efforts to the public.60

The GAO had cited numerous undisclosed deficiencies in the FDA’s process, specifically

highlighting its omission of glyphosate testing.

          95.   Indeed, in the past, both the FDA and the U.S. Department of Agriculture

(USDA) had routinely excluded glyphosate from their testing for the residues of hundreds of

other pesticides, on the rationale that it was too expensive and unnecessary to protect public

health.    Ms. Sucher, the FDA spokeswoman, however, now states that “the agency has

developed ‘streamlined methods’ for testing for the weed killer.”61

          96.   The FDA’s move is significant as the agency possesses enforcement authority

and can seek action if pesticide residues exceed enforcement guidelines.62

                                 Decedent’s Exposure to Roundup®

          97.   Decedent, David Henry Burton, was 87 years old at the time of his death.

          98.   Decedent, David Henry Burton, was exposed to Roundup® in and around

Jenison, Michigan, from approximately 2014 to 2017 while spraying Roundup® at his home.

Decedent sprayed Roundup® two to three times a week to control weeds in his lawn during the

growing season. Each application lasted approximately one to two hours. Decedent wore




   60
      U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-15-38, FDA AND USDA SHOULD
STRENGTHEN PESTICIDE RESIDUE MONITORING PROGRAMS AND FURTHER DISCLOSE
MONITORING LIMITATIONS (2014), available at http://www.gao.gov/products/GAO-15-38.
   61
        Gillam, supra note 46.
   62
     Id.; Pesticide Q&A, U.S. FOOD AND DRUG ADMINISTRATION, http://www.fda.gov/Food/
FoodborneIllnessContaminants/Pesticides/ucm114958.htm (last visited April 19, 2016).

                                                   30
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.32 Page 32 of 50




glasses and gloves while spraying Roundup®. Decedent used pre-mixed Roundup®. Decedent

purchased Roundup® for use at home from various local stores.

       99.     On or about January 20, 2018, Decedent, David Henry Burton, was diagnosed

with NHL in Zephyrhills, Florida at AdventHealth Zephyrhills, and suffered the effects

attendant thereto, as a direct and proximate result of the unreasonably dangerous and defective

nature of Roundup® and Defendant’s wrongful and negligent conduct in the research,

development, testing, manufacture, production, promotion, distribution, marketing, and sale of

Roundup®.

       100.    As a direct and proximate result of these injuries, Decedent incurred medical

and funeral expenses, suffered severe personal injuries, physical pain, mental anguish and

ultimately death. Decedent endured pain and suffering and loss of enjoyment of life and was

otherwise damaged in a personal and pecuniary nature.

       101.    During the entire time that Decedent was exposed to Roundup®, he did not know

that exposure to Roundup® was injurious to his health or the health of others.

                    TOLLING OF THE STATUTE OF LIMITATIONS

                                    Discovery Rule Tolling

       102.    The Decedent had no way of knowing about the risk of serious illness associated

with the use of and/or exposure to Roundup® and glyphosate until well after IARC released its

formal assessment of glyphosate in July 2015. This is the quintessential case for tolling.

       103.    Within the time period of any applicable statutes of limitations, Plaintiff could

not have discovered, through the exercise of reasonable diligence, that exposure to Roundup®

and glyphosate is injurious to human health.




                                                31
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.33 Page 33 of 50




       104.    Plaintiff and Decedent did not discover, and did not know of facts that would

cause a reasonable person to suspect, the risks associated with the use of and/or exposure to

Roundup® and glyphosate; nor would a reasonable and diligent investigation by them have

disclosed that Roundup® and glyphosate would cause Decedent’s illness.

       105.    For these reasons, all applicable statutes of limitations have been tolled by

operation of the discovery rule with respect to Plaintiff’s claims.

                                Fraudulent Concealment Tolling

       106.    All applicable statutes of limitations have also been tolled by Monsanto’s

knowing and active fraudulent concealment and denial of the facts alleged herein throughout

the time period relevant to this action.

       107.    Instead of disclosing critical safety information about Roundup® and glyphosate,

Monsanto has consistently and falsely represented the safety of its Roundup® products.

                                             Estoppel

       108.    Monsanto was under a continuous duty to disclose to consumers, users and other

persons coming into contact with its products, including Plaintiff/Decedent, accurate safety

information concerning its products and the risks associated with the use of and/or exposure to

Roundup® and glyphosate.

       109.    Instead, Monsanto knowingly, affirmatively, and actively concealed safety

information concerning Roundup® and glyphosate and the serious risks associated with the use

of and/or exposure to its products.

       110.    Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitations in defense of this action.




                                                 32
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.34 Page 34 of 50




                 COUNT ONE - STRICT LIABILITY (DESIGN DEFECT)

       111.    Plaintiff incorporates by reference each and every allegation set forth in

paragraphs 1 – 110 as if fully stated herein.

       112.    Plaintiff brings this strict liability claim against Defendant for defective design.

       113.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers and users

and other persons coming into contact them, including Plaintiff’s Decedent, thereby placing

Roundup® products into the stream of commerce. These actions were under the ultimate

control and supervision of Defendant.       At all times relevant to this litigation, Defendant

designed, researched, developed, formulated, manufactured, produced, tested, assembled,

labeled, advertised, promoted, marketed, sold, and distributed the Roundup® products used by

the Decedent, and/or to which Plaintiff’s Decedent was exposed, as described above.

       114.    At all times relevant to this litigation, Defendant’s Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner

that was dangerous for use by or exposure to the public, and, in particular, the Decedent.

       115.    At all times relevant to this litigation, Defendant’s Roundup® products reached

the intended consumers, handlers, and users or other persons coming into contact with these

products in Ohio, Florida and throughout the United States, including Plaintiff’s Decedent,

without substantial change in their condition as designed, manufactured, sold, distributed,

labeled, and marketed by Defendant.

       116.    Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by



                                                 33
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.35 Page 35 of 50




Defendant were defective in design and formulation in that when they left the hands of the

Defendant’s manufacturers and/or suppliers, they were unreasonably dangerous and dangerous

to an extent beyond that which an ordinary consumer would contemplate.

       117.   Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by

Defendant were defective in design and formulation in that when they left the hands of

Defendant’s manufacturers and/or suppliers, the foreseeable risks associated with these

products’ reasonably foreseeable uses exceeded the alleged benefits associated with their

design and formulation.

       118.   Therefore, at all times relevant to this litigation, Defendant’s Roundup®

products, as researched, tested, developed, designed, licensed, manufactured, packaged,

labeled, distributed, sold and marketed by Defendant, were defective in design and formulation,

in one or more of the following ways:

                      a.     When placed in the stream of commerce, Defendant’s Roundup®

              products were defective in design and formulation, and, consequently, dangerous

              to an extent beyond that which an ordinary consumer would contemplate.

                      b.     When placed in the stream of commerce, Defendant’s Roundup®

              products were unreasonably dangerous in that they were hazardous and posed a

              grave risk of cancer and other serious illnesses when used in a reasonably

              anticipated manner.

                      c.     When placed in the stream of commerce, Defendant’s Roundup®

              products contained unreasonably dangerous design defects and were not

              reasonably safe when used in a reasonably anticipated or intended manner.



                                               34
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.36 Page 36 of 50




                      d.      Defendant did not sufficiently test, investigate, or study its

              Roundup® products and, specifically, the active ingredient glyphosate.

                      e.      Exposure to Roundup® and glyphosate-containing products

              presents a risk of harmful side effects that outweighs any potential utility

              stemming from the use of the herbicide.

                      f.      Defendant knew or should have known at the time of marketing its

              Roundup® products that exposure to Roundup® and specifically, its active

              ingredient glyphosate, could result in cancer and other severe illnesses and

              injuries.

                      g.      Defendant did not conduct adequate post-marketing surveillance of

              its Roundup® products.

                      h.      Defendant could have employed safer alternative designs and

              formulations.

       119.   At all times relevant to this litigation, Plaintiff’s Decedent used and/or was

exposed to the use of Defendant’s Roundup® products in an intended or reasonably foreseeable

manner without knowledge of their dangerous characteristics.

       120.   Plaintiff’s Decedent could not have reasonably discovered the defects and risks

associated with Roundup® or glyphosate-containing products before or at the time of exposure.

       121.   The harm caused by Defendant’s Roundup® products far outweighed their

benefit, rendering Defendant’s products dangerous to an extent beyond that which an ordinary

consumer would contemplate. Defendant’s Roundup® products were and are more dangerous

than alternative products and Defendant could have designed its Roundup® products to make

them less dangerous. Indeed, at the time that Defendant designed its Roundup® products, the



                                              35
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.37 Page 37 of 50




state of the industry’s scientific knowledge was such that a less risky design or formulation was

attainable.

       122.    At the time Roundup® products left Defendant’s control, there was a practical,

technically feasible, and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendant’s

Roundup® herbicides.

       123.    Defendant’s defective design of Roundup® amounts to willful, wanton, and/or

reckless conduct by Defendant.

       124.    Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Defendant is strictly liable to Plaintiff/Decedent.

       125.    The defects in Defendant’s Roundup® products were substantial and

contributing factors in causing Plaintiff’s Decedent grave injuries and death, and, but for

Defendant’s misconduct and omissions, Plaintiff’s Decedent would not have sustained his

injuries and death.

       126.    As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff’s Decedent suffered grave injuries and death,

endured pain and discomfort, and Plaintiff’s beneficiaries have endured economic hardship,

including financial expenses for medical care and treatment and funeral.

       127.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and

proper. Plaintiff also demands a jury trial on the issues contained herein.




                                                 36
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.38 Page 38 of 50




               COUNT TWO - STRICT LIABILITY (FAILURE TO WARN)

       128.    Plaintiff incorporates by reference each and every allegation set forth in

paragraphs 1 – 110 as if fully stated herein.

       129.    Plaintiff brings this strict liability claim against Defendant for failure to warn.

       130.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff’s Decedent, because they do not contain adequate warnings or instructions concerning

the dangerous characteristics of Roundup® and specifically, the active ingredient glyphosate.

These actions were under the ultimate control and supervision of Defendant.

       131.    Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Roundup® products, and in the course of same, directly advertised or marketed

the products to consumers and end users, including Plaintiff’s Decedent, and persons

responsible for consumers (such as employers), and Defendant therefore had a duty to warn of

the risks associated with the reasonably foreseeable uses (and misuses) of Roundup® and

glyphosate-containing products.

       132.    At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute,

maintain supply, provide proper warnings, and take such steps as necessary to ensure that its

Roundup® products did not cause users and consumers to suffer from unreasonable and

dangerous risks. Defendant had a continuing duty to warn Plaintiff’s Decedent of the dangers




                                                 37
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.39 Page 39 of 50




associated with Roundup® use and exposure. Defendant, as manufacturer, seller, or distributor

of chemical herbicides, is held to the knowledge of an expert in the field.

       133.    At the time of manufacture, Defendant could have provided warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to these products.

       134.    At all times relevant to this litigation, Defendant failed to investigate, study, test,

or promote the safety or to minimize the dangers to users and consumers of its Roundup®

products and to those who would foreseeably use or be harmed by Defendant’s herbicides,

including Plaintiff’s Decedent.

       135.    Despite the fact that Defendant knew or should have known that Roundup®

products posed a grave risk of harm, it failed to warn of the dangerous risks associated with

their use and exposure. The dangerous propensities of its products and the carcinogenic

characteristics of glyphosate, as described above, were known to Defendant, or scientifically

knowable to Defendant through appropriate research and testing by known methods, at the time

it distributed, supplied, or sold the product, and not known to end users and consumers, such as

Plaintiff’s Decedent.

       136.    Defendant knew or should have known that its Roundup® and glyphosate-

containing products created significant risks of serious bodily harm to consumers, as alleged

herein, and Defendant failed to adequately warn consumers and reasonably foreseeable users of

the risks of exposure to these products. Defendant has wrongfully concealed information

concerning the dangerous nature of Roundup® and its active ingredient glyphosate, and further

made false and/or misleading statements concerning the safety of Roundup® and glyphosate.



                                                 38
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.40 Page 40 of 50




       137.    At all times relevant to this litigation, Defendant’s Roundup® products reached

the intended consumers, handlers, and users or other persons coming into contact with these

products throughout the United States, including Plaintiff’s Decedent, without substantial

change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

Defendant.

       138.    At all times relevant to this litigation, Plaintiff’s Decedent used and/or was

exposed to the use of Defendant’s Roundup® products in their intended or reasonably

foreseeable manner without knowledge of their dangerous characteristics.

       139.    Plaintiff’s Decedent could not have reasonably discovered the defects and risks

associated with Roundup® or glyphosate-containing products before or at the time of Plaintiff’s

Decedent exposure.     Plaintiff’s Decedent relied upon the skill, superior knowledge, and

judgment of Defendant.

       140.    Defendant knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, but it failed to communicate adequate

information on the dangers and safe use/exposure and failed to communicate warnings and

instructions that were appropriate and adequate to render the products safe for their ordinary,

intended, and reasonably foreseeable uses, including agricultural and horticultural applications.

       141.    The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled agricultural workers,

horticultural workers and/or at-home users such as Plaintiff’s Decedent to utilize the products

safely and with adequate protection. Instead, Defendant disseminated information that was

inaccurate, false, and misleading and which failed to communicate accurately or adequately the

comparative severity, duration, and extent of the risk of injuries associated with use of and/or



                                                39
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.41 Page 41 of 50




exposure to Roundup® and glyphosate; continued to aggressively promote the efficacy of its

products, even after it knew or should have known of the unreasonable risks from use or

exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing

and promotion, any information or research about the risks and dangers of exposure to

Roundup® and glyphosate.

         142.   To this day, Defendant has failed to adequately and accurately warn of the true

risks of Plaintiff’s Decedent’s injuries and death associated with the use of and exposure to

Roundup® and its active ingredient glyphosate, a probable carcinogen.

         143.   As a result of their inadequate warnings, Defendant’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of

Defendant, were distributed by Defendant, and used by the Decedent.

         144.   Defendant is liable to Plaintiff and Decedent for injuries and death caused by its

failure, as described above, to provide adequate warnings or other clinically relevant

information and data regarding the appropriate use of its Roundup® products and the risks

associated with the use of or exposure to Roundup® and glyphosate.

         145.   The defects in Defendant’s Roundup® products were substantial and

contributing factors in causing the Decedent’s injuries and death, and, but for Defendant’s

misconduct and omissions, Decedent would not have sustained his injuries which led to his

death.

         146.   Had Defendant provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with its Roundup® products, the Decedent

could have avoided the risk of developing injuries that resulted in his death as alleged herein

and could have obtained alternative herbicides.



                                                  40
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.42 Page 42 of 50




       147.    As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, the Decedent suffered severe injuries which resulted in

his death, endured physical pain and discomfort, and Decedent’s beneficiaries have suffered

economic hardship, including considerable financial expenses for medical care and treatment

and funeral, as well as, loss of companionship, society, instruction and guidance.

       148.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and

proper. Plaintiff also demands a jury trial on the issues contained herein.

                               COUNT THREE - NEGLIGENCE

       149.    Plaintiff incorporates by reference each and every allegation set forth in

paragraphs 1 – 110 as if fully stated herein.

       150.    Defendant, directly or indirectly, caused Roundup® products to be sold,

distributed, packaged, labeled, marketed, promoted, and/or used by Plaintiff’s Decedent.

       151.    At all times relevant to this litigation, Defendant had a duty to exercise

reasonable care in the design, research, manufacture, marketing, advertisement, supply,

promotion, packaging, sale, and distribution of its Roundup® products, including the duty to

take all reasonable steps necessary to manufacture, promote, and/or sell a product that was not

unreasonably dangerous to consumers, users, and other persons coming into contact with the

product.

       152.    At all times relevant to this litigation, Defendant had a duty to exercise

reasonable care in the marketing, advertisement, and sale of its Roundup® products.

Defendant’s duty of care owed to consumers and the general public included providing



                                                41
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.43 Page 43 of 50




accurate, true, and correct information concerning the risks of using Roundup® and appropriate,

complete, and accurate warnings concerning the potential adverse effects of exposure to

Roundup® and, in particular, its active ingredient glyphosate.

       153.    At all times relevant to this litigation, Defendant knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically,

the carcinogenic properties of the chemical glyphosate.

       154.    Accordingly, at all times relevant to this litigation, Defendant knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup®

products could cause Decedent’s injuries and death and thus created a dangerous and

unreasonable risk of injury to the users of these products, including the Decedent.

       155.    Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®,

Roundup®’s adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to

protect the Decedent from Roundup®.

       156.    Defendant knew or, in the exercise of reasonable care, should have known that

tests limited to Roundup®’s active ingredient glyphosate were insufficient to prove the safety of

Roundup®.

       157.    Defendant also knew or, in the exercise of reasonable care, should have known

that users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with the use of and/or exposure to Roundup® and glyphosate-containing products.

       158.    As such, Defendant breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that



                                                42
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.44 Page 44 of 50




Defendant manufactured and produced defective herbicides containing the chemical

glyphosate, knew or had reason to know of the defects inherent in its products, knew or had

reason to know that a user’s or consumer’s exposure to the products created a significant risk of

harm and unreasonably dangerous side effects, and failed to prevent or adequately warn of

these risks and injuries.

       159.    Defendant failed to appropriately and adequately test Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect the Decedent from

Roundup®.

       160.    Despite its ability and means to investigate, study, and test its products and to

provide adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

       161.    Defendant’s negligence included:

                       a.     Manufacturing, producing, promoting, formulating, creating,

               developing, designing, selling, and/or distributing its Roundup® products

               without thorough and adequate pre- and post-market testing;

                       b.     Manufacturing, producing, promoting, formulating, creating,

               developing, designing, selling, and/or distributing Roundup® while negligently

               and/or intentionally concealing and failing to disclose the results of trials, tests,

               and studies of exposure to glyphosate, and, consequently, the risk of serious

               harm associated with human use of and exposure to Roundup®;

                       c.     Failing to undertake sufficient studies and conduct necessary tests

               to determine whether or not Roundup® products and glyphosate-containing



                                                 43
Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.45 Page 45 of 50




          products were safe for their intended use in agriculture, horticulture, and at-

          home use;

                 d.      Failing to undertake sufficient studies and conduct necessary tests

          to determine the safety of “inert” ingredients and/or adjuvants contained within

          Roundup®, and the propensity of these ingredients to render Roundup® toxic,

          increase the toxicity of Roundup®, whether these ingredients are carcinogenic,

          magnify the carcinogenic properties of Roundup®, and whether or not “inert”

          ingredients and/or adjuvants were safe for use;

                 e.      Failing to use reasonable and prudent care in the design, research,

          manufacture, formulation, and development of Roundup® products so as to

          avoid the risk of serious harm associated with the prevalent use of

          Roundup®/glyphosate as an herbicide;

                 f.      Failing to design and manufacture Roundup® products so as to

          ensure they were at least as safe and effective as other herbicides on the market;

                 g.      Failing to provide adequate instructions, guidelines, and safety

          precautions to those persons who Defendant could reasonably foresee would use

          and/or be exposed to its Roundup® products;

                 h.      Failing to disclose to the Decedent, users, consumers, and the

          general public that the use of and exposure to Roundup® presented severe risks

          of cancer and other grave illnesses;

                 i.      Failing to warn the Decedent, users, consumers, and the general

          public that the product’s risk of harm was unreasonable and that there were safer




                                           44
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.46 Page 46 of 50




              and effective alternative herbicides available to the Decedent and other users or

              consumers;

                      j.     Systematically suppressing or downplaying contrary evidence

              about the risks, incidence, and prevalence of the side effects of Roundup® and

              glyphosate-containing products;

                      k.     Representing that its Roundup® products were safe for their

              intended use when, in fact, Defendant knew or should have known that the

              products were not safe for their intended use;

                      l.     Declining to make or propose any changes to Roundup®

              products’ labeling or other promotional materials that would alert the consumers

              and the general public of the risks of Roundup® and glyphosate;

                      m.     Advertising, marketing, and recommending the use of Roundup ®

              products, while concealing and failing to disclose or warn of the dangers known

              by Defendant to be associated with or caused by the use of or exposure to

              Roundup® and glyphosate;

                      n.     Continuing to disseminate information to its consumers, which

              indicate or imply that Defendant’s Roundup® products are not unsafe for use in

              the agricultural, horticultural industries, and/or home use; and

                      o.     Continuing the manufacture and sale of its products with the

              knowledge that the products were unreasonably unsafe and dangerous.

       162.   Defendant knew and/or should have known that it was foreseeable that

consumers and/or users, such as the Decedent, would suffer injuries and even death as a result




                                                45
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.47 Page 47 of 50




of Defendant’s failure to exercise ordinary care in the manufacturing, marketing, labeling,

distribution, and sale of Roundup®.

       163.    The Decedent did not know the nature and extent of the injuries that could result

from the intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

       164.    Defendant’s negligence was the proximate cause of the injuries and death ,

harm, and economic losses that Plaintiff and the Decedent suffered, and continue to suffer, as

described herein.

       165.    Defendant’s conduct, as described above, was reckless. Defendant regularly

risks the lives of consumers and users of its products, including the Decedent, with full

knowledge of the dangers of its products. Defendant has made conscious decisions not to

redesign, re-label, warn, or inform the unsuspecting public, including the Decedent.

Defendant’s reckless conduct therefore warrants an award of punitive damages.

       166.    As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff and Decedent suffered and continue

to suffer severe and permanent physical and emotional injuries. The Decedent endured pain

and suffering, resulting in his death. Plaintiff and Decedent’s beneficiaries have suffered

economic hardship, including considerable financial expenses for medical care and treatment

and funeral, as well as, loss of companionship, society, instruction and guidance.

       167.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and

proper. Plaintiff also demands a jury trial on the issues contained herein.



                                                46
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.48 Page 48 of 50




                               COUNT FOUR - WRONGFUL DEATH

       168.    Plaintiff incorporates by reference each and every allegation set forth in

paragraphs 1 – 110 as if fully stated herein

       169.    Plaintiff brings this claim, where appropriate, on behalf of the Estate and for the

Estate and for the benefit of Decedent’s lawful beneficiaries.

       170.    As a direct and proximate result of the Defendants’ conduct and the defective

nature of Roundup® as outlined above, the Decedent suffered bodily injury resulting in pain

and suffering, funeral expenses, and death.

       171.    As a direct and proximate cause of Defendant’s conduct, the Decedent’s

beneficiaries have incurred hospital, nursing and medical expenses, and estate administration

expenses as a result of Decedent’s death. Plaintiff brings this claim on behalf of Decedent’s

lawful beneficiaries for these damages and for all pecuniary losses under applicable state

statutory and/or common laws.

       172.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and

proper. Plaintiff also demands a jury trial on the issues contained herein.




                                                47
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.49 Page 49 of 50




                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant, as follows, as

appropriate to each cause of action alleged and as appropriate to the particular standing of

Plaintiff:

              A.     Compensatory damages in excess of the jurisdictional amount, including

                     but not limited to non-economic damages in excess of $75,000; or an

                     amount to be proven at trial;

              B.     Medical expenses and other economic damages in an amount to be

                     determined at trial of this action;

              C.     Pain and suffering;

              D.     Wrongful death under relevant state law;

              E.     Loss of companionship, society, instruction, guidance, and protection to

                     the legal survivors, as applicable from the Decedent as well as for mental

                     pain and suffering from the date of injury;

              F.     Value of support and services from the date of the Decedent’s injury to the

                     date of the Decedent’s death, with interest, and future loss of support and

                     services from the date of death;

              G.     Pecuniary loss;

              H.     Punitive damages;

              I.     Interest on the judgment at the highest legal rate from the date of judgment

                     until collected;

              J.     Costs including reasonable attorneys’ fees, court costs, and other litigation

                     expenses; and



                                               48
 Case 1:20-cv-00646-PLM-SJB ECF No. 1 filed 07/16/20 PageID.50 Page 50 of 50




              K.       Any other relief the Court may deem just and proper.


                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all of the triable issues within this pleading.


Dated: July 15, 2020

                                      Respectfully submitted,
                                      MORGAN & MORGAN

                                     By: /s/ Michael Hanna
                                        Michael Hanna (P81462)
                                        mhanna@forthepeople.com
                                        2000 Town Center
                                        Suite 1900
                                        Southfield, Michigan 48075
                                        (313) 739-1950

                                         Attorneys for Plaintiff




                                                 49
